DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 5, 7, 11, 14, 21-22, 25-27, 31, 34 and 45 are pending.
Claims 3-4, 6, 8-10, 12-13, 15-20, 23-24, 28-30, 32-33, 35-44 and 46-48 are cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sanjeev Bajwa on 13 July 2022.

Cancel claims 3 and 23.

Amend claim 1 as follows:
A method for encouraging natural sleep patterns through control of one or more electrically actuatable devices that affect one or more indoor environmental conditions of a sleep environment, wherein the method comprises:	
monitoring one or more outdoor environmental conditions at an outdoor location by way of one or more suitable sensors; 
based on the one or more outdoor environmental conditions detected by the one or more suitable sensors, sending sensor signals that reflect the one or more outdoor environmental conditions to a suitable processor operatively coupled to the one or more suitable sensors;
responsive to the sensor signals, the suitable processor automatically determining a particular inflection time;
wherein the particular inflection time is a time substantially at or around which the one or more outdoor environmental conditions reaches a nadir or inflection point; and
generating, by the suitable processor, one or more control signals to control the one or more electrically actuatable devices to alter the one or more indoor environmental conditions within the sleep environment to encourage natural sleep patterns;
wherein the one or more indoor environmental conditions is one or a combination of at least temperature, humidity, and wet-bulb globe temperature (WBGT);
wherein the one or more control signals control the one or more electrically actuatable devices to cause a nadir or inflection point for the one or more indoor environmental conditions to occur substantially at or around the particular inflection time.

Amend claim 21 as follows:
A system for encouraging natural sleep patterns through control of one or more electrically actuatable devices that affect one or more indoor environmental conditions of a sleep environment, the system comprising:
a memory storage device configured to store data; and 
a processor communicatively coupled to the memory storage device and configured to:
monitor one or more outdoor environmental conditions at an outdoor location by way of one or more suitable sensors; 
based on the one or more outdoor environmental conditions detected by the one or more suitable sensors, send sensor signals that reflect the one or more outdoor environmental conditions to a suitable processor operatively coupled to the one or more suitable sensors;
responsive to the sensor signals, the processor automatically determines a particular inflection time;
wherein the particular inflection time is a time substantially at or around which the one or more outdoor environmental conditions reaches a nadir or inflection point; and
the processor generates one or more control signals to control the one or more electrically actuatable devices to alter the one or more indoor environmental conditions within the sleep environment to encourage natural sleep patterns; 
wherein the one or more indoor environmental conditions is one or a combination of at least temperature, humidity, and wet-bulb globe temperature (WBGT);
wherein the one or more control signals control the one or more electrically actuatable devices to cause a nadir or inflection point for the one or more indoor environmental conditions to occur substantially at or around the particular inflection time.

Amend claim 34 as follows:
The system as claimed in claim 21 [[29]], wherein the processor is configured to calculate the variance value as a percentage increase or decrease of the one or more outdoor environmental conditions monitored, and wherein the processor is configured to generate one or more control signals to control the actuatable devices to increase or decrease the one or more indoor environmental conditions in the sleep environment by the percentage increase or decrease calculated in respect of the one or more outdoor environmental conditions monitored.

Amend claim 45 as follows:
An apparatus comprising:
at least one heat exchanger;
at least one humidifier; 
a memory storage device; and 
a processor communicatively coupled to the at least one heat exchanger, at least one humidifier and memory storage device configured to:
receive outdoor environmental condition data from an outdoor environmental condition data source, wherein the outdoor environmental condition data is indicative of a wet-bulb globe temperature (WBGT) at an outdoor location;
monitor the received outdoor environmental condition data to determine a variance value in the received environmental condition data indicative of a variation of the wet-bulb globe temperature (WBGT) at the outdoor location; and
generate one or more control signals to control the heat exchanger and the humidifier to alter an indoor wet-bulb globe temperature (WBGT) within the sleep environment by the determined variance value so as to mimic the variation in the outdoor wet-bulb globe temperature (WBGT) within the sleep environment;
wherein generating the one or more control signals causes one or more of:
an increase of humidity indoors in response to an increase of humidity outdoors,
an increase of temperature indoors in response to an increase of temperature outdoors,
a decrease of humidity indoors in response to a decrease of humidity outdoors, and
a decrease of temperature indoors in response to a decrease of temperature outdoors.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Examiner’s Amendment above
Claims 1-2, 5, 7, 11, 14, 21-22, 25-27, 31, 34 and 45 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Allen et al. (US 2019/0209806 A1) teaches an environment control system including sensors or other transducer to monitor environmental conditions of a space, controllable devices configured to adjust the environmental conditions of the space, a scene database with a plurality of scenes therein, each of the scenes having environmental parameter settings associated therewith, the environmental parameter settings being adjusted via the one or more controllable devices, and a control circuit in communication with the one or more sensors, the one or more controllable devices, and the scene database. Waking up scene, that adopts a dawn simulation, may gradually increase light to create a more pleasant waking up experience, including greater alertness, better mood, lower sleep inertia, and over time lead to improved circadian entrainment. In addition, after the dawn scene is activated, the thermostat may be programmed to gradually increase the temperature of the environment.
Berman et al. (US 2019/0179275 A1) teaches using inputs from one or more sensors , such as radiometers, to measure the instantaneous solar radiation levels within a structure and/or to determine the sky mode, and sending commands to motors and/or window openings to facilitate adjustment of the position of window coverings in accordance with the sky mode, the solar heat gain into the structure, the solar penetration into the structure, ambient illumination and/or any other user defined criteria.

However, as Applicant argues and as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
responsive to the sensor signals, the suitable processor automatically determining a particular inflection time; wherein the particular inflection time is a time substantially at or around which the one or more outdoor environmental conditions reaches a nadir or inflection point; and generating, by the suitable processor, one or more control signals to control the one or more electrically actuatable devices to alter the one or more indoor environmental conditions within the sleep environment to encourage natural sleep patterns; wherein the one or more indoor environmental conditions is one or a combination of at least temperature, humidity, and wet-bulb globe temperature (WBGT); wherein the one or more control signals control the one or more electrically actuatable devices to cause a nadir or inflection point for the one or more indoor environmental conditions to occur substantially at or around the particular inflection time.


Independent claim 21 includes similar limitations and reasons for allowance as independent claim 1.
Claims 2, 5, 7, 11 and 14 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2, 5, 7, 11 and 14 are allowable.
Claims 22, 25-27, 31 and 34 are dependent claims of claim 21. The claim 21 is allowable, and therefore, claims 22, 25-27, 31 and 34 are allowable.

Regarding claim 45, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Allen et al. (US 2019/0209806 A1) teaches patterns specifying air temperature, relative humidity, sound, scents, and other ambient environmental characteristics or scenes may likewise be stored for various times throughout the solar day. A scene is used to provide signals to at least one component of the air handling subsystem may include providing signals to adjust at least a temperature of the air in the enclosed space based at least in part on the circadian pattern or the scene over a period of time. If certain external factors, such as rapidly increasing external temperature and humidity, are detected a scene can be implemented to decrease the internal temperature, close blinds, reduce or change window transparency, decrease internal humidity, etc. in order to preemptively adapt the environment. 
Mise et al. (US 2012/0298348 A1) teaches employing an occupant comfort evaluation using the wet bulb globe temperature (WBGT). The air-conditioning control device controls an air conditioner, where an adequate temperature setting for the air conditioner is calculated based on the comfort evaluation.

However, as Applicant argues and as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
generate one or more control signals to control the heat exchanger and the humidifier to alter an indoor wet-bulb globe temperature (WBGT) within the sleep environment by the determined variance value so as to mimic the variation in the outdoor wet-bulb globe temperature (WBGT) within the sleep environment.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL W CHOI/Primary Examiner, Art Unit 2116